Case: 21-1671    Document: 19    Page: 1     Filed: 10/20/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                DICHONDRA V. BOWDEN,
                    Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-1671
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00752-RAH, Judge Richard A. Hertling
                  ______________________

                 Decided: October 20, 2021
                  ______________________

    DICHONDRA V. BOWDEN, Moreno Valley, CA, pro se.

     IGOR HELMAN, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington
 DC, for defendant-appellee. Also represented by BRIAN M.
 BOYNTON, MARTIN F. HOCKEY, JR., REGINALD T. BLADES, JR.
                  ______________________

     Before DYK, HUGHES, and STOLL, Circuit Judges.

 PER CURIAM.
Case: 21-1671    Document: 19     Page: 2    Filed: 10/20/2021




 2                                  BOWDEN   v. UNITED STATES



      Dichondra Bowden appeals a decision of the United
 States Court of Federal Claims dismissing her complaint
 for lack of jurisdiction. See Bowden v. United States,
 No. 1:20-cv-752, 2021 WL 306464 (Fed. Cl. Jan. 29, 2021).
 Because Ms. Bowden’s claims are outside the scope of the
 Court of Federal Claims’ jurisdiction, we affirm the dismis-
 sal.

                              I

     Ms. Bowden was employed by the Department of Vet-
 erans Affairs from July 12, 2005 until August 2, 2017,
 when she was terminated. Following her termination,
 Ms. Bowden did not receive her final paycheck. She sub-
 mitted an inquiry with the Defense Finance and Account-
 ing Service, which informed her that the money withheld
 from her final paycheck had been applied to debts she owed
 the VA and that this practice was customary when an em-
 ployee with open debts left public service. Years later, on
 June 22, 2020, Ms. Bowden filed suit in the Court of Fed-
 eral Claims seeking to recover the money withheld from
 her final paycheck and asserting that such withholding vi-
 olated the Fair Labor Standards Act, 29 U.S.C. § 216(b), as
 well as her due process and equal protection rights. She
 also requested attorney’s fees and costs pursuant to
 42 U.S.C. § 1988.

     Ms. Bowden then moved to amend her complaint on
 October 7, 2020, seeking to add three more claims against
 the government for violations of 5 U.S.C. § 5514 and Cali-
 fornia Labor Code § 1311.5 and for constructive termina-
 tion under California law. The Court of Federal Claims
 denied the motion to amend, but it permitted Ms. Bowden
 an opportunity to renew the motion in part—“limited only
 to the [federal] claim under § 5514” since the remaining
 claims were founded on state law and therefore outside the
 jurisdiction of the Court of Federal Claims. Order Denying
 First Mot. to Amend at 2–3, Bowden, No. 20-cv-752, ECF
Case: 21-1671     Document: 19      Page: 3    Filed: 10/20/2021




 BOWDEN   v. UNITED STATES                                    3



 No. 19. The court counseled, however, that any renewed
 motion would need to identify the particular provision of
 § 5514 that the government allegedly violated, explain
 “how that provision is money-mandating,” and “allege with
 specificity how the alleged violation of § 5514 caused the
 injury for which she seeks redress and that she is entitled
 to the money the VA collected as payment for her indebt-
 edness.” Id. at 3.

      Ms. Bowden submitted a renewed motion to amend on
 November 23, 2020. There, she identified § 2704 of the Cal-
 ifornia Labor Code as the money-mandating provision un-
 der which her § 5514 claim arose. Then, in her reply in
 support of the renewed motion to amend, Ms. Bowden re-
 quested once again to add three more claims—this time for
 violations of due process, civil rights conspiracy, and retal-
 iation pursuant to 42 U.S.C. §§ 1981, 1983, and 1985. That
 motion was denied since neither a § 5514 claim founded on
 state law nor a federal claim arising from the civil rights
 statutes falls within the trial court’s limited jurisdiction.
 The Court of Federal Claims then concluded that the “ini-
 tial complaint filed in June 2020 remain[ed] the controlling
 statement of [Ms. Bowden’s] claims” and instructed the
 government to file its responsive pleading. Order Denying
 Second Mot. to Amend at 2, Bowden, No. 20-cv-752, ECF
 No. 24.

     The government moved to dismiss the initial complaint
 and, on January 29, 2021, the Court of Federal Claims
 granted its motion. Finding that Ms. Bowden had not al-
 leged a willful violation of the FLSA, the court applied the
 Act’s two-year statute of limitations—as opposed to the
 Act’s three-year statute of limitations for willful violations.
 It then determined that Ms. Bowden’s FLSA claim was
 time-barred since her claim had accrued on August 5,
 2017—the day her final earning and leave statement is-
 sued for the last pay period following her termination—and
 she had not commenced this action until June 22, 2020.
Case: 21-1671     Document: 19      Page: 4   Filed: 10/20/2021




 4                                   BOWDEN   v. UNITED STATES



 The Court of Federal Claims dismissed without prejudice
 Ms. Bowden’s remaining claims—requesting attorney’s
 fees and costs under 42 U.S.C. § 1988 and alleging due pro-
 cess and equal protection violations under the Fourteenth
 Amendment—for lack of subject matter jurisdiction under
 the Tucker Act.

    On reconsideration, the court denied Ms. Bowden’s re-
 quest to add a new claim based on the Fair Debt Collection
 Practices Act, 15 U.S.C. § 1692 et seq.

    Ms. Bowden timely appeals. We have jurisdiction pur-
 suant to 28 U.S.C. § 1295(a)(3).

                               II

      We review de novo a dismissal by the Court of Federal
 Claims for lack of jurisdiction. Frazer v. United States,
 288 F.3d 1347, 1351 (Fed. Cir. 2002). A plaintiff bears the
 burden of establishing jurisdiction by a preponderance of
 the evidence. Taylor v. United States, 303 F.3d 1357, 1359
 (Fed. Cir. 2002). When a plaintiff appears pro se, we con-
 strue pleadings liberally and hold the plaintiff to “less
 stringent standards than formal pleadings drafted by law-
 yers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). But the
 leniency we extend to pro se litigants does not relieve them
 of jurisdictional requirements. Kelley v. Sec’y, U.S. Dep’t of
 Lab., 812 F.2d 1378, 1380 (Fed. Cir. 1987).

     On appeal, Ms. Bowden does not appear to challenge
 the trial court’s conclusion that the statute of limitations
 barred her FLSA claim, or its decision on reconsideration
 denying her request to add a FDCPA claim. But even if she
 did, we see no error in the trial court’s conclusions.

     Her appeal appears to challenge the court’s dismissal
 of her due process and equal protection claims—though she
 does not explain why the trial court erred in dismissing
Case: 21-1671     Document: 19      Page: 5    Filed: 10/20/2021




 BOWDEN   v. UNITED STATES                                    5



 those claims for lack of jurisdiction. 1 In addition, Ms.
 Bowden suggests that the court should have granted her
 motion to amend the complaint to allege violations of
 5 U.S.C. § 5514. She also asserts, for the first time on ap-
 peal, claims for breach of contract, constructive fraud, and
 negligent misrepresentation. None of Ms. Bowden’s argu-
 ments, however, put forth a claim within the Court of Fed-
 eral Claims’ limited jurisdiction or establish any error in
 that court’s decisions.

      The Tucker Act provides the Court of Federal Claims
 with jurisdiction over claims “against the United States
 founded either upon the Constitution, or any Act of Con-
 gress or any regulation of an executive department, or upon
 any express or implied contract with the United States, or
 for liquidated or unliquidated damages in cases not sound-
 ing in tort.” 28 U.S.C. § 1491. While the Tucker Act waives
 sovereign immunity by granting jurisdiction over certain
 claims, it “does not [itself] create a substantive cause of ac-
 tion.” Fisher v. United States, 402 F.3d 1167, 1172
 (Fed. Cir. 2005). Rather, “the plaintiff must identify a sep-
 arate contract, regulation, statute, or constitutional provi-
 sion that provides for money damages against the United
 States.” Smith v. United States, 709 F.3d 1114, 1116
 (Fed. Cir. 2013). And “the absence of a money-mandating
 source [is] fatal to the court’s jurisdiction under the Tucker
 Act.” Fisher, 402 F.3d at 1173.

     Here, the Court of Federal Claims correctly concluded
 that it lacked jurisdiction over Ms. Bowden’s due process,
 equal protection, and § 5514 claims for lacking a money-
 mandating source. “The law is well settled” that the Due


     1   Ms. Bowden filed a motion for oral argument or a
 memorandum in lieu of oral argument on September 14,
 2016. We accept the document as a memorandum in lieu of
 oral argument and consider the arguments made therein.
Case: 21-1671     Document: 19      Page: 6   Filed: 10/20/2021




 6                                   BOWDEN   v. UNITED STATES



 Process and Equal Protection clauses of the Fourteenth
 Amendment “do not mandate the payment of money” and
 therefore do not provide causes of action under the Tucker
 Act. Smith, 709 F.3d at 1116. Similarly, Ms. Bowden has
 not identified which provision of § 5514 she contends the
 government violated, nor does she argue that any § 5514
 provision is money-mandating. Indeed, her allegations cen-
 ter around the timing of and process by which the VA’s debt
 collection occurred, and she does not appear to challenge
 the debts themselves. Thus, her allegations suggest a vio-
 lation of the notice provisions in § 5514(a)(2), which are not
 money-mandating. See Carroll v. United States, 120 Fed.
 Cl. 267, 270 (2015) (explaining that the right to inspect and
 copy provision, set forth in 5 U.S.C. § 5514(a)(2), is not
 money-mandating); Wilburn v. United States, 103 Fed. Cl.
 495, 499 (2011) (“The notice provisions of the Debt Collec-
 tion Improvement Act are bereft of any indication that a
 payee subject to the Treasury Offset Program may obtain
 money damages from the government if the notice given
 the payee is deficient.”). Therefore, the Court of Federal
 Claims does did not have jurisdiction.

     Ms. Bowden’s breach of contract, constructive fraud,
 and negligent misrepresentation allegations do not war-
 rant a different result. Ms. Bowden did not present those
 allegations to the Court of Federal Claims, and she cannot
 raise the issues for the first time on appeal. See Finch v.
 Hughes Aircraft Co., 926 F.2d 1574, 1576–77 (Fed. Cir.
 1991).

                              III

     Because Ms. Bowden’s claims are outside the jurisdic-
 tion of the Court of Federal Claims, we affirm.

                         AFFIRMED
Case: 21-1671    Document: 19        Page: 7   Filed: 10/20/2021




 BOWDEN   v. UNITED STATES                                   7



                             COSTS

 No costs.